Citation Nr: 1139177	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed right knee disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1980 and from October 1990 to April 1991.  He also had service in the Reserve from June 1971 to August 1999 with a period of inactive duty for training from March 27, 1998 to March 29, 1998.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 of the RO which denied service connection for a right knee condition and a left ankle disability.  The Veteran only perfected an appeal as to the claim of service connection for a right knee condition.    

In February 2011, the Veteran withdrew his request for a hearing before the Board.  


FINDINGS OF FACT

1.  The Veteran is shown to have injured his right knee during a period of inactive duty for training on March 27, 1998.  

2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology consistent with right knee cartilage damage after sustaining a documented injury during his period of inactive duty for training.  

3.  The current demonstrated postoperative right knee cartilage injury residuals are show as likely as not to have been caused by the injury sustained during the Veteran's period of inactive duty training in March 1998.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his right knee disability manifested by the postoperative residuals of cartilage damage is due to an injury that was incurred in a period of inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in August 2006 prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in August 2006.  

The Board finds that all relevant evidence has been obtained with regard to the appellant's claims, and VA's duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Private medical evidence from Dr. D.S., an orthopedic surgeon, and from M.G. Hospital and T.M. Hospital.  There is no identified relevant evidence that has not been obtained for review.  

In addition, a VA opinion as to medical causation was obtained in September 2008.      

The Board finds that there is no reasonable possibility that further assistance would aid in substantiating any of these claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  The definitional statute,  38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.  

The Court of Appeals for Veterans Claims (Court) has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470, (1995).  

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).   

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate. 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Following a careful and considered review of the record, the Board finds that the evidence to be in relative equipoise in showing that the current right knee disability manifested by the postoperative residuals of cartilage damage as likely as not is result of the documented injury suffered by the Veteran during a period of inactive duty for training in March 1998.   

The Veteran contends that he injured his right knee during a period of INACDUTRA in March 1998.  He asserts that, on March 27, 1998, he was on a makeup drill and was cutting grass when he stepped in a deep hole and hyperextended his right knee, which swelled to two inches bigger in circumference than his left knee.  He indicated that the swelling went down and his right knee felt better in about five weeks so he went to a pick-up basketball game after work. 

The Veteran indicated that, while warming up, he turned to go after a ball and on the third step, his right knee buckled again, causing him to fall.  The right knee swelled up quite a bit, and he sought medical treatment and was told it was a sprain.  

The Veteran added that, after three weeks, because the right knee did not get better, he ordered an MRI and then underwent surgery on the right knee. See the Veteran's statement dated in April 2007.        

A service treatment record indicates that, on March 29, 1998, the Veteran sought medical treatment for tenderness of the right knee.  It was noted that the Veteran hyperextended the right knee after stepping in a hole on March 27, 1998.  An examination revealed slight edema and erythema.  It was noted that it was possible that the Veteran stretched his ligament.  The Veteran was instructed to apply ice for 72 hours. 

The treatment records from an orthopedic surgeon, dated in July 1998 indicated that the Veteran reported hyperextending his right knee in March 1998 and having a somewhat sore knee for awhile.  The record further noted that, in June, the Veteran started playing some basketball when his right knee suddenly gave out and twisted.  He reported having increased pain and swelling since that time.  

The Veteran underwent examination and an MRI that showed a tear in the posterior medial horn of the medial meniscus and some possible tearing in the posterior lateral meniscus.  The plan was to perform an arthroscopy to evaluate further and a possible arthroscopic meniscus repair versus resection.  See also the June 1998 MRI report. 

Approximately one week later, the Veteran was noted to have undergone a partial arthroscopic medial and lateral meniscectomy.  Tearing was noted in the posterior horn of the medical meniscus. This tear was not repairable and was resected.  There was tearing noted in the lateral compartment, in the posterior horn of the lateral meniscus.  The tear was debrided.  Grade II arthrosis was noted and some mild arthritic changes were detected in the patellofemoral joint. 

A September 2008 VA medical opinion report noted that the examiner was asked to review the medical evidence and render an opinion.  The examiner indicated that he had an opportunity to examine the Veteran and review the claims file and medical records, and noted the medical history pertinent to the right knee.  

The examiner noted the history of right knee injuries in March 1998 and June 1998. 
An X-ray examination showed that there was a small patella spur, which was considered to be moderate degenerative joint disease.  

The final diagnosis was that of status postoperative right knee with x-ray evidence of moderate degenerative joint disease changes involving the patella with a small patella spur.  

The examiner noted that it was a period of three months from the time of the initial injury and when the Veteran  reported injuring his right knee on the basketball court.  The examiner indicated that, based upon his experience of performing knee surgery, this was a lengthy period of time for an initial "anterior cruciate rupture" to progress to the point of the knee giving way.  

The examiner noted that the Veteran apparently was able to continue on active duty after his initial injury.  The examiner stated that it was unusual to have the anterior cruciate ligament tear and not have severe problems with his knee until three months later. 

The examiner opined that it was more likely than not that the March 1998 right knee injury did not cause an anterior cruciate ligament tear which led to surgery in June 1998.  The examiner stated that there was no evidence of a continuity of care required after the March injury or indication that the initial injury caused an anterior cruciate ligament tear.  

The examiner indicated that an anterior cruciate ligament tear would require much more extensive treatment to include physical therapy for a lengthy period of time, bracing, drainage of fluid from the knee, injections of the knee, and these symptoms were not shown.     

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

Here, the Board finds that the September 2008 VA medical opinion has limited evidentiary worth for the purpose of deciding this appeal.   The VA medical reviewer did not fully assess the Veteran's credible lay assertions as these statements are found to be sufficient to establish a continuity of symptomatology referable to a right knee condition for period following the injury in March 1998 and June 1998 when the Veteran developed related manifestations and was found to have cartilage damage.  

Given these established facts, the cartilage damage involving the right knee cannot be found to be the likely result of another event or incident sustained after the documented injury sustained during the Veteran's period of inactive duty for training in March 1998.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the postoperative residuals of right knee cartilage damage is warranted.  



ORDER

Service connection for the postoperative residuals of right knee cartilage damage is granted.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


